


115 HRES 224 IH: Recognizing the 150th Anniversary of Howard University and its contributions to the United States.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 224
IN THE HOUSE OF REPRESENTATIVES

March 23, 2017
Mr. Cummings submitted the following resolution; which was referred to the Committee on Education and the Workforce

RESOLUTION
Recognizing the 150th Anniversary of Howard University and its contributions to the United States.
 
 
Whereas Howard University is celebrating its sesquicentennial on March 2, 2017, celebrating achievements and milestones and its rich legacy of excellence in truth and service;  Whereas Howard University was chartered by Congress in 1867 that set its mission and vision to provide African-Americans with access to a high quality education during an era of socioeconomic inequalities that still impacts African-American and other minority communities today; 
Whereas Howard University is a comprehensive research institution comprised of 13 schools and colleges with students pursuing more than 120 areas of study, and it has awarded more than 120,000 degrees in the arts, sciences, and the humanities;  Whereas Howard University produces more African-American doctors, dentists, lawyers, and Ph.D. degree holders than any other American university; 
Whereas Howard University has four Rhodes Scholars, which is the largest among Historically Black Colleges and Universities;  Whereas Howard University has produced a Justice of the Supreme Court, cabinet secretaries, diplomats, Members of Congress, local officials, and three Mayors of the Nation’s capital—including the city’s first female mayor; 
Whereas Howard University students, each year, participate in the Alternative Spring Break program, which focuses on addressing community needs in various cities across the country;  Whereas Howard University has a national radio show that educates small businesses on best practices to be successful; 
Whereas Howard University’s Center for Urban Progress works to address urban challenges, locally, nationally, and globally through community and agency partnerships;  Whereas the Howard University Hospital serves vulnerable and economically disadvantaged populations that need medical care; 
Whereas Howard University’s Charles B. Rangel International Affairs Program, created to promote greater diversity and excellence in the United States Foreign Service, has prepared students from across the country and other institutions to become Foreign Service Officers, representing the United States in countries such as China, Korea, South Africa, and Germany; and  Whereas Howard University has contributed historic periodicals from the 20th century to the National Museum of African American History and Culture: Now, therefore, be it 
 
That the House of Representatives celebrates and honors Howard University for its rich legacy and contributions to the local, national, and global communities.   